United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3773
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
Ronald Gene Weaver,                    *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 13, 2008
                                Filed: July 28, 2008
                                 ___________

Before RILEY, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Gene Weaver (Weaver) appeals his conviction, after a jury trial, for
being a felon in possession of a firearm and ammunition in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e)(1). The district court1 denied Weaver’s motion for a new
trial. We affirm.

     Weaver stipulated to the existence of a previous felony conviction. On appeal,
Weaver contends no reasonable jury could have found him guilty beyond a reasonable

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
doubt, because the evidence was insufficient to show Weaver possessed a firearm or
ammunition as the government alleged. “In reviewing [Weaver’s] challenge to the
sufficiency of the evidence, we consider the record in the light most favorable to the
verdict.” United States v Tipton, 518 F.3d 591, 594 (8th Cir. 2008). “We inquire
whether a jury reasonably could find proof beyond a reasonable doubt of the charged
offenses.” Id. (citation omitted).

       Weaver claims no reasonable jury could find he possessed a firearm. Officer
Kelly Evans testified he saw a thin black male wearing a white T-shirt fire a weapon.
Officer Wade Wojewoda affirmed he “clearly observed the shooter get directly into
[a Dodge] Durango and drive off.” The police pursued the Durango at speeds over
100 miles-per-hour, never losing sight of the vehicle. After stopping the Durango,
police found Weaver was the driver. Weaver is a thin black male and was wearing a
white T-shirt when apprehended. Police did not discover a firearm on Weaver or in
the Durango. We still conclude a reasonable jury could find Weaver was the person
who fired the weapon and, thus, possessed the firearm. See United States v. Wells,
721 F.2d 1160, 1162 (8th Cir. 1983) (explaining, even if there are “other inferences
that can be drawn from the evidence, [] we do not substitute our judgment for that of
the jury . . . .” (citation omitted)).

       Weaver also contends no reasonable jury could find he possessed the
ammunition found in the Durango. Weaver’s girlfriend, Shirell Smith (Smith), owned
the Durango. Smith testified Weaver used the Durango and possessed his own set of
keys for the vehicle. Smith further testified she owned no guns or ammunition and
never had guns or ammunition in the Durango. Weaver was driving and was alone in
the Durango when apprehended. This evidence, combined with the evidence Weaver
had discharged a firearm before fleeing in the Durango, was sufficient for a reasonable
jury to determine Weaver constructively possessed the ammunition. See United States
v. Maloney, 466 F.3d 663, 666-67 (8th Cir. 2006) (explaining the requirements for
finding constructive possession).

      The judgment of the district court is affirmed.
                ______________________________________

                                         -2-